ORDER
Tsoucalas, Senior Judge:
In accordance with the decision (July 7, 1997) and mandate (Aug. 29, 1997) of the United States Court of Appeals for the Federal Circuit, Appeal Nos. 95-1510 and 96-1037, remanding this case with instructions, it is hereby
Ordered that the portion of the decision of the Court in Sigma Corp. v. United States, 19 CIT 802, 890 F. Supp. 1077 (1995) (Slip Op. 95-102), upholding the Department of Commerce, International Trade Administration’s (“Commerce”) methodology in calculating the freight component of foreign market value is vacated; and it is further
Ordered that Commerce recalculate constructed foreign market value for the 1987-89 consolidated administrative review using a methodology that does not overvalue total freight expense by double-counting ocean freight and foreign inland freight; and it is further
Ordered that Commerce report the results of this remand to the Court within 60 days of this order.